468 So. 2d 240 (1984)
BREVARD COUNTY, Petitioner,
v.
Dorothy NASH, Respondent.
No. 84-1472.
District Court of Appeal of Florida, Fifth District.
December 27, 1984.
Rehearing Denied January 30, 1985.
Sharon Lee Stedman and Louise B. Zeuli, of Rumberger, Kirk, Caldwell, Cabaniss & Burke, Orlando, for petitioner.
William H. Harrell, of Reinman, Harrell, Silberhorn, Moule & Graham, P.A., Melbourne, for respondent.
DAUKSCH, Judge.
This matter is before us as a petition for writ of certiorari. Petitioner seeks to have us quash a discovery order on the basis that the discovery sought is protected by the lawyer-client privilege. § 90.502, Fla. Stat. (1983). Respondent says that privilege does not exist for an agency, such as the county here, and that the Public Records Act, Chapter 119, Florida Statutes is controlling.
We agree with the rationale and holding of the Third District Court of Appeal in Miami Herald Publishing Company *241 v. City of North Miami, 452 So. 2d 572 (Fla. 3d DCA 1984) and hold that all state, county and municipal records are controlled by the Public Records Act and no exception exists for lawyer-client communications. See also Edelstein v. Donner, 450 So. 2d 562 (Fla. 3d DCA 1984); State of Florida, Department of Highway Safety and Motor Vehicles v. Kropff, 445 So. 2d 1068 (Fla. 3d DCA 1984).
We are advised that the question decided by this opinion is pending in our Supreme Court. The question is of great public importance and we so certify.
Petition denied.
SHARP, J., concurs.
COWART, J., dissents without opinion.